DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 8, 20, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected. Election was made with traverse in the reply filed on 27 June 2022. Applicant's election with traverse of Species 1: Fig.1-13B in the reply filed on June 27, 2022 is acknowledged. It is also acknowledged that the Species are properly aligned as: Species 1: Fig.1-13B, Species 2: Fig.14-16, Species 3: Fig.17-21, and Species 4: Fig.22-25. The traversal is on the ground(s) that the species election wrongly focuses on the Figures and not the claims, that there is no serious burden on the examiner, and that Species 1 and Species 3 should be examined together.  This is not found persuasive because species elections are NOT grouped by claims, but by figures, as clearly stated in MPEP 809.02(a) “The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively”. Additionally, the entire application contains a number of species that are patentably distinct from one another and include divergent claimed subject matter that separate the species. And such recognized divergent subject matter separating the species is a burden to examination. Finally, Species 1 and Species 3 contain distinctly different structures, are properly identified as separate species and, as such, will not be examined together. Claims 33-35 are cancelled. Claims 36-38 are newly presented. Claims 1-7, 9-19, 21-30, 32, and 36-38 with Figs. 1-13B are being treated on the merits.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 13 is objected to because of the following informalities: “word” should be amended to recite “worn”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: “means for dynamically varying impact response of the shell”. Claim 1 lines 13-15 sets forth the limitation “means for dynamically varying impact response of the shell…wherein said means includes a continuous gap formed in the shell above the lower frontal region”, which does not invoke 112f because it recites a means plus function with sufficient structure in the claim. However, dependent claims 5-7 and 9-11 recite the means for dynamically varying impact response of the shell as “means for dynamically varying impact response of the shell”, which is without sufficient structure. Applicant is respectfully advised to clarify the structure of the limitation for the mentioned independent and dependent claims.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 9-14, 16-19, 22-24, 28-30, 32, 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Udelhofen (Application Publication No. US 2019/0037944 A1).
Regarding claim 1, Udelhofen teaches a football helmet to be worn by a player while playing football (para. [0036]), the helmet comprising: 
a one-piece shell (22, para. [0040]) including: 
a crown portion defining an upper region of the shell (28, at least Figs. 1-2, and para. [0040]); 
a front portion extending generally forwardly and downwardly from the crown portion (at least Figs. 1-2), the front portion including a lower frontal region (see annotated Fig. 1 below) that extends continuously along the front portion (at least Figs. 1-2); 
left and right side portions extending generally downwardly and laterally from the crown portion (at least Figs. 1-2), each of the left and right side portions having an ear flap (32, 33) configured to overlie an ear of the player wearing the helmet (para. [0045]); 
a rear portion extending generally rearwardly and downwardly from the crown portion (at least Figs. 1-2); 
and, means for dynamically varying impact response of the shell when an impact is applied to the shell, wherein said means includes a continuous gap (see annotated Fig. 1 below in the combined highlighted and dashed-line areas) formed in the shell above the lower frontal region (see annotated Fig. 1 below), said continuous gap having both a substantially vertical gap segment (see annotated Fig. 1 below along dashed line area) and a substantially horizontal gap segment (see annotated Fig. 1 below along highlighted area; or the bottom segment) extending laterally from the vertical gap segment towards one of the left and right side portions of the shell (see annotated Fig. 1 below, where the vertical segment are on both left and right portions of the shell; Fig. 1 shows a perspective drawing of the helmet, and therefore, the right portion is not displayed but exists because the horizontal gap segment line continues around the lower frontal region).  

    PNG
    media_image1.png
    441
    429
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    423
    561
    media_image2.png
    Greyscale

Regarding claim 4, Udelhofen teaches the football helmet of claim 1, wherein the continuous gap has a second substantially vertical gap segment to provide the continuous gap with a substantially U- shaped configuration (see annotated Fig. 1 above, where the vertical segment are on both left and right portions of the shell).  
Regarding claim 6, Udelhofen teaches the football helmet of claim 1, further comprising a front energy attenuation member secured to an inner surface of the helmet (padding or head support assembly, para. [0036]), the energy attenuation member extending across an extent of the front portion of the shell and underlying the means for dynamically varying impact response of the shell (para. [0036], where the padding or head support assembly would line the internal cavity of the helmet, and therefore, would underly the frontal gap).
Regarding claim 9, Udelhofen teaches the football helmet of claim 1, wherein the front portion of the shell includes a pair of front vent openings (any of the ventilation openings 38 in Figs. 1 and 2), and wherein the means for dynamically varying impact response of the shell is positioned between the front vent openings (see annotated Figs. 1 and 2 above in claim 1 rejection).  
Regarding claim 10, Udelhofen teaches the football helmet of claim 1, wherein the shell has (i) a first thickness at a first point positioned adjacent the continuous gap (Fig. 1, where any point along the shell 22 has a first thickness, which surrounds the continuous gap as annotated in Fig. 1 of the claim 1 rejection) and (ii) a second thickness at a second point near the center of the means for dynamically varying impact response of the shell (see annotated Fig. 1 in the claim 1 rejection, where the highlighted and dashed line denotes a second thickness as shown with a depression below the plane of the shell 22), wherein the first thickness is greater than the second thickness (Fig. 1).  
Regarding claim 11, Udelhofen teaches the football helmet of claim 1, wherein a majority of the means for dynamically varying impact response of the shell has a substantially consistent thickness (Fig. 1).  
Regarding claim 12, Udelhofen teaches the football helmet of claim 1, wherein an obtuse angle is formed between the substantially vertical gap segment and the substantially horizontal gap segment (see annotated Fig. 1 below).
 
    PNG
    media_image3.png
    495
    614
    media_image3.png
    Greyscale

Regarding claim 13, Udelhofen teaches the helmet of claim 1, wherein the one-piece shell is an outer shell that receives impacts (para. [0041]) when the football helmet is word by the player while playing football (para. [0036]).  
Regarding claim 14, Udelhofen teaches a protective sports helmet to be worn by a wearer (para. [0036]), the helmet comprising: 
an outer shell (22, para. [0040]) including: 
a crown portion defining an upper region of the shell (28, at least Figs. 1-2, and para. [0040]); 
a front portion extending generally forwardly and downwardly from the crown portion (see annotated Fig. 1 below of highlighted area), the front portion having a lower frontal shell region that is adjacent a lower frontal edge of the shell (see annotated Fig. 1 below); 


    PNG
    media_image4.png
    521
    543
    media_image4.png
    Greyscale

left and right side portions extending generally downwardly and laterally from the crown portion (at least Figs. 1-2), and wherein the lower frontal edge extends continuously between the left and right side portions (see annotated Fig. 1 above); 
a rear portion extending generally rearwardly and downwardly from the crown portion (at least Figs. 1-2); 
a continuous gap (see annotated Fig. 1 below showing the combined highlighted and dashed-line areas) formed in the front portion of the shell and above the lower frontal shell region (see annotated Fig. 1 above), the continuous gap having a first gap segment that extends towards the lower frontal edge of the shell (see annotated Fig. 1 below) and a second gap segment that extends from the first segment towards one of the left and right side portions of the shell (see annotated Fig. 1 below); 

    PNG
    media_image5.png
    477
    561
    media_image5.png
    Greyscale

and, an impact attenuation member (see annotated Fig. 1 below in the highlighted area) formed in the front portion of the shell adjacent and above the lower frontal shell region (see annotated Fig. 1 below in the highlighted area), wherein an extent of the impact attenuation member is positioned adjacent to the first and second gap segments of the continuous gap (see annotated Fig. 1 below in the highlighted area and annotated Fig. 1 above with the first and second gap segments).  

    PNG
    media_image6.png
    574
    619
    media_image6.png
    Greyscale

Regarding claim 16, Udelhofen teaches the protective sports helmet of claim 14, further comprising a front energy attenuation member secured to an inner surface of the helmet (padding or head support assembly, para. [0036]), the energy attenuation member extending across an extent of the front portion of the shell (para. [0036], where the padding or head support assembly would line the internal cavity of the helmet, and therefore, would underly the frontal gap).
Regarding claim 17, Udelhofen teaches the protective sports helmet of claim 14, wherein the front portion of the shell has a structural modulus that is different than a structural modulus of the crown portion of the shell (the structural modulus from the top edge of the front portion to the top edge of the lower frontal region includes perforations 38, and therefore, would have a different structural modulus from the crown portion 28 of the shell without perforations). 
Regarding claim 18, Udelhofen teaches the protective sports helmet of claim 14, wherein an obtuse angle is formed between the first gap segment and the second gap segment (see annotated Fig. 1 of the claim 12 rejection above). 
Regarding claim 19, Udelhofen teaches the protective sports helmet of claim 14, wherein the continuous gap includes an end point that has a width that is larger than a width of the second gap segment (see annotated Fig. 1 below, where the end point on the left side of the helmet mirrors the right side of the helmet to demonstrate the same width of the second gap segment and the end gap of the continuous gap).

    PNG
    media_image7.png
    389
    568
    media_image7.png
    Greyscale

Regarding claim 22, Udelhofen teaches the protective sports helmet of claim 14, wherein the front portion of the shell includes: (i) a shell opening (see annotated Fig. 1 below, highlighted area) with a lower substantially linear edge (see annotated Fig. 1 below), and (ii) an angled sidewall that (a) resides below the shell opening (see annotated Fig. 1 below), (b) is positioned adjacent to the lower substantially linear edge (Fig. 1) and (c) has a height that is reduced as it extends towards the rear portion of the shell (Fig. 1).  

    PNG
    media_image8.png
    694
    718
    media_image8.png
    Greyscale

Regarding claim 23, Udelhofen teaches the protective sports helmet of claim 14, wherein the continuous gap has a second substantially vertical gap segment to provide the continuous gap with a substantially U-shaped configuration (see annotated Fig. 1 of the claim 14 rejection, where the vertical segment are on both left and right portions of the shell; Fig. 1 shows a perspective drawing of the helmet, and therefore, the right portion is not displayed but appears to exist because the horizontal gap segment line continues around the lower frontal region to create a substantially U-shaped configuration).  
Regarding claim 24, Udelhofen teaches a protective sports helmet to be worn by a wearer (paras. [0015] and [0036]), the helmet comprising: 
a shell (22) including: 
a crown portion defining an upper region of the shell (28, at least Figs. 1-2, and para. [0040]); 
a front portion extending generally forwardly and downwardly from the crown portion (see annotated Fig. 1 below), the front portion having a continuous lower frontal edge (see annotated Fig. 1 below); 
left and right side portions extending generally downwardly and laterally from the crown portion (at least Figs. 1-2), each of the left and right side portions having an ear flap (32, 33) configured to overlie an ear of the player wearing the helmet (para. [0045]), and wherein the continuous lower frontal edge extends between the left and right side portion (see annotated Fig. 1 below); 
a rear portion extending generally rearwardly and downwardly from the crown portion (see annotated Fig. 1 below), the rear portion having a continuous lower rear edge extending between the left and right side portions (see annotated Fig. 1 below); 

    PNG
    media_image9.png
    616
    798
    media_image9.png
    Greyscale

and an impact attenuation member (see annotated Fig. 1 above in the highlighted area of claim 14 rejection) that is both: (i) formed above the continuous lower frontal edge (see annotated Fig. 1 above) and (ii) partially surrounded by a frontal gap formed through the front portion of the shell (see annotated Fig. 1 above in the highlighted area of claim 14 rejection); 
an energy attenuation assembly positioned within the shell (padding or head support assembly, para. [0036]), the energy attenuation assembly having a front energy attenuation member that underlies the frontal gap (para. [0036], where the padding or head support assembly would line the internal cavity of the helmet, and therefore, would underly the frontal gap).  
Regarding claim 28, Udelhofen teaches the helmet of claim 24, wherein the shell has (i) a first thickness at a first point positioned adjacent the frontal gap (Fig. 1, where any point along the shell 22 has a first thickness, which surrounds the continuous gap as annotated in Fig. 1 of the claim 1 rejection) and (ii) a second thickness at a second point near the 6center of the first impact attenuation member (see annotated Fig. 1 in the claim 1 rejection, where the highlighted and dashed line denotes a second thickness as shown with a depression below the plane of the shell 22), wherein the first thickness is greater than the second thickness (Fig. 1).  
Regarding claim 29, Udelhofen teaches the helmet of claim 24, wherein the frontal gap has a first gap segment that extends towards the lower frontal edge of the shell (see annotated Fig. 1 of claim 14 rejection above) and a second gap segment that extends laterally from the first segment towards one of the left and right side portions of the shell (see annotated Fig. 1 of claim 14 rejection above).  
Regarding claim 30, Udelhofen teaches the helmet of claim 29, wherein the frontal gap has a U-shaped configuration (see annotated Fig. 1 of the claim 14 rejection, where the vertical segment are on both left and right portions of the shell).  
Regarding claim 32, Udelhofen teaches the helmet of claim 24, wherein the frontal gap includes: (i) a substantially horizontal segment with a width (see annotated Fig. 1 below), and (ii) an end point with a width that is larger than the width of the horizontal segment (see annotated Fig. 1 below).  

    PNG
    media_image10.png
    421
    598
    media_image10.png
    Greyscale

Regarding claim 36, Udelhofen discloses the helmet claim of 24, wherein the front portion of the shell has a structural modulus that is different than a structural modulus of the crown portion of the shell (the structural modulus from the top edge of the front portion to the top edge of the lower frontal region includes perforations 38, and therefore, would have a different structural modulus from the crown portion 28 of the shell without perforations).
Regarding claim 37, Udelhofen teaches the helmet claim of 24, wherein the front portion of the shell includes a sidewall (see annotated Fig. 1 below in the traced wall area) that extends: (i) outwards from the shell (see annotated Fig. 1 below in the traced wall area), and (ii) upward from the distal end of the impact attenuation member towards the crown portion of the shell (see annotated Fig. 1 below in the traced wall area).  

    PNG
    media_image11.png
    468
    525
    media_image11.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 21, 25, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Udelhofen (US Application Publication 2009/0044316 A1).
Regarding claim 5, Udelhofen discloses the football helmet of claim 1. Udelhofen does not directly disclose wherein, when said impact force is applied to the front portion of the shell, an extent of the means for dynamically varying impact response of the shell is elastically displaced inward of the lower frontal shell region. 
However, along the continuous gap shown in the front portion, as highlighted and indicated as a dashed-line area in both annotated Fig. 1 in the claim 1 rejection above, it is reasonable that a significant impact to this area may result in elastically displaced inward displacement since the front portion is not as connected as other portions of the helmet shell.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the continuous gap in the shell of the helmet of Udelhofen may provide weakness to the shell upon a significant impact at that specific area.
Regarding claim 7, Udelhofen discloses the football helmet of claim 6. Udelhofen does not directly disclose wherein, when an impact force causes an extent of the means for dynamically varying impact response of the shell to elastically deform whereby a first portion of the front energy attenuation member is compressed and a second portion of the front energy attenuation member remains substantially uncompressed.
However, when a front energy attenuation member comes into contact with an impact force, it is reasonable that a portion of a front attenuation member is under force and compression occurs. Contrastingly, when an impact force is removed, the front attenuation member will be uncompressed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known the front attenuation member of Udelhofen would respond to an applied force and undergo a compression or uncompressed state as the force changes.
Regarding claim 21, Udelhofen discloses the protective sports helmet of claim 20. Udelhofen does not directly disclose wherein an extent of the attenuation member is capable of being elastically displaced inward of the lower frontal shell region when an impact force is applied substantially normal to the front portion of the shell.  
However, in the area of the attenuation member, as highlighted in the above annotated Fig. 1 of the claim 14 rejection, it is reasonable that a significant impact to this area may result in elastically displaced inward displacement since the attenuation member is not as connected as other portions of the helmet shell.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the attenuation member in the shell of the helmet of Udelhofen may provide weakness to the shell upon a significant impact at that specific area.
Regarding claim 25, Udelhofen discloses the helmet of claim 24. Udelhofen does not directly disclose wherein an extent of the impact attenuation member is capable of being elastically displaced inward toward the helmet wearer when an impact force is applied substantially normal to the front portion of the shell.  
However, along the impact attenuation member, it is reasonable that a significant impact to this area may result in elastically displaced inward displacement since the impact attenuation member is not as connected as other portions of the helmet shell.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the impact attenuation member in the shell of the helmet of Udelhofen may provide weakness to the shell upon a significant impact at that specific area.
Regarding claim 38, Udelhofen discloses the helmet claim of 24. Udelhofen does not directly disclose wherein application of a first normal force causes the impact attenuation member to deform 0.125 inches, while application of a second normal force that is greater than the first normal force causes one of the left and right side portions of the shell to deform 0.125 inches.
However, it is reasonable that an impact to the impact attenuation member and the left and right portions may result in variable deformation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the impact attenuation member and the left and right portions of Udelhofen to deform 0.125 inches from a variation of impact forces in order to provide protection to the wearer of the helmet from different amounts of impact forces.
Further, even though Udelhofen does not specifically disclose a deformation of 0.125 inches of variable impact forces in the impact attenuation member and the left and right portions, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to experiment with different ranges of deformation to the material in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the deformation or thickness of the material involves only routine skill in the art.  The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-10, 13-16, 21, 23-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,582,737. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions claim essentially the same structure. For example, claim 1 of the present application requires a helmet shell, a crown, a front, left and right side portions with ear flaps, and a continuous gap formed in the shell above the lower frontal region which are the same and obvious elements required by claim 1 of U.S. Patent No. 10,582,737. Therefore, claims 1-7, 9-10, 13-16, 21, 23-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,582,737.  
Allowable Subject Matter
Claims 2-3, 15, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Prior art used in this rejection can be found on previous IDS or 892 forms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732  


/MEGAN E LYNCH/Primary Examiner, Art Unit 3732